 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDDekalb Gas,Inc.;Howell Gas Service,Inc.;National Utilitiesof Gainesville,Inc.; 1 National Utilities,Inc. and/or 2 DekalbGas Co. of Stone Mountain,Inc.; Howell Gas of Athens, Inc.;National Utilities of Hall County, Inc.; National Utilities ofCleveland,Inc.;National Utilities of Winder,Inc.;NationalUtilities of Dahlonega, Inc.andLocal #72, United Associa-tion of Journeymen and Apprentices of the Plumbing andPipefitting Industry of United States and Canada, Petitioner.Cases Nos. 10-RC-482, 10-RC-4823, 10-RC-4824, and 10-RC-48423 September 22, 1961DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held in this matter before Anthony J.Leggio, hearing officer, on October 20, 1960.Thereafter, on January4, 1961, the Selling Corporations filed a motion to dismiss representa-tion petitions on the ground that all of their assets had been sold toSuburban Gas Company of Pomona, California, hereinafter referredto as Suburban, on November 1, 1960.Following the Petitioner'sfiling of its opposition to the motion, the Board ordered further hear-ing for the purpose of receiving additional evidence.A copy of theorder scheduling hearing was served upon all interested parties, in-cluding Suburban Gas Company. The second hearing commencedon February 14, 1961, before Hearing Officer Leggio at which time norepresentative of Suburban or the Purchasing Corporations entereda formal appearance. The second hearing was adjourned until Febru-ary 17, 1961, and a supplemental notice of hearing was served onW. K. Weatherly, the division manager of the six Purchasing Cor-porations, who accepted service. In accordance with the supplementalnotice of hearing, the hearing resumed on February 17, 1961.Atthis hearing,Weatherly testified that he was president of all fourSelling Corporations; during the first part of May 1960, he met RalphGain, whom he identified as comptroller of Suburban; thereafter,there were various telephone conversations between Weatherly andofficials of Suburban; in September, Weatherly traveled to Pomona,California, at which time a meeting of minds as to the sale of theSelling Corporations was achieved; on October 27,1960, Gain traveledto Georgia and the necessary papers were signed for the sale of theSelling Corporations to the Purchasing Corporations; and the saleiThe nameof theEmployer appears as amendedat the firsthearing.z It appearingthatthe assets and goodwill of the original four corporations,hereinafterreferred to as the Selling Corporations,were sold to six Purchasing Corporations,herein-afterreferred to as the PurchasingCorporations,a motion to amend the name of theEmployer so as to include the latter corporations was granted at the second bearing.8 These cases were ordered consolidated for hearing by Regional DirectorWalter CPhillips.133 NLRB No. 58. DEKALB GAS, INC., ETC.353was consummated on November 1, 1960. The Purchasing Corporationsare wholly,owned subsidiaries of Suburban.In view of the foregoing, it is apparent that the Purchasing Cor-porations are the instrumentalities through which Suburban pur-chased, the assets and goodwill of the Selling Corporations and op-erates those properties.As Suburban received adequate notice of theFebruary 14; 1961, hearing, and as Weatherly, the division manager ofthe Purchasing Corporations, appeared at the hearing, and as supple-mental notice of hearing was given to the Purchasing Corporations,through their division manager, we find no merit in the PurchasingCorporations' contention that they did not receive adequate noticeof hearing in this matter, or opportunity to present evidence on thematters at issue in this proceeding.The hearing officer's rulings made at the hearings are free fromprejudicial error, and are hereby affirmed.'.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].1.The Purchasing Corporations contend that the record does notshow that the Board has jurisdiction over them, or that their opera-tions satisfy the Board's applicable jurisdictional standards.Theirargument appears to be that because there has been a bona fide saleof the assets and goodwill of the Selling Corporations to the Purchas-ing Corporations, the Board cannotassertjurisdiction on the basisof the operations of the Selling Corporations before the sale.The argument is without merit.The petitions in this case raiseda question concerningrepresentation, at a time prior to the sale ofthe Selling Corporations,and ahearing was held which went intoconsiderable detail as to the working conditions and employment rela-tionships of the employees of the various Selling Corporations, with-out notice to the Board that the sale had beenconsummated,althoughit now appears that it had been. That record discloses that the SellingCorporationswereeach owned by W. K. Weatherly,as sole stock-holder, and that Weatherly,as presidentof the Selling Corporations,exercisedcontrol over their operations. It demonstrated further thata common laborrelationspolicy was applied to the Selling Corpora-tions; their operationswere similar in natureand *conducted on anintegratedbasis.These factors have customarily been relied upon bythe Board to find that multiple corporations constitutea single em-ployer for jurisdictional purposes,5 and we find that the Selling Cor-' In view of our disposition of this aspect of the case,we find it unnecessary to passupon the hearing officer's ruling,granting the untimely filed motion of Martin H.Peabody, to quash a subpoenaduces tecumserved uponhim as attorney for the Purchas-ing Corporations,which subpena called for production of documents relating to thepurchase of the Selling Corporations.V.Z.P. Radio,Inc.,128 NLRB 113 ;Zanetti Riverton Bus Linea,128 NLRB 1389.624067-62-vol. 133-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDporations were operated as, and did constitute, a single employer forjurisdictional purposes.We find, further, that, as the combined grossvolume of business of the Selling Corporations for the year precedingthe first hearing in this proceeding exceeded $500,000 and as theircombined out-of-State purchases exceeded $150,000, per annum, theiroperations satisfied the Board's applicable jurisdictional standards.'The record made at the hearings on February 14 and 17, 1961, dis-closes that after the sale, the operations, subject of the sale, continuedwithout substantial change.Thus, though employees of the SellingCorporations were given oral notice of termination on October 27,1960, they were not paid their accrued vacation benefits, and they con-tinued on as employees of the Purchasing Corporations, performingthe same duties and functions under thesamesupervision.Weatherly,who had formerly controlled the operations of the Selling Corpora-tions in his capacity as president, became division manager of all thePurchasing Corporations.L. B. Fincher continued in his capacityas generalmanager in charge ofsales.Robin Adair continued to signall payroll checks for employees of all corporations.The local man-agersof the individual Selling Corporations continued in the samecapacities for the Purchasing Corporations. In these circumstances,we find that the Purchasing Corporations are the successors to theSelling Corporations for the purpose of operating the propane gassale and distribution business formerly operated by the Selling Cor-porations, which for all practical purposes have been dissolved.'Asthe Purchasing Corporations have taken over business operationswhich satisfied the Board's jurisdictional standards during their lastyear of operation, we ,find that it will effectuate the policies of the Actto assert jurisdiction herein.82.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) andSection2(6) and (7) of theAct.98 The SellingCorporationswere engaged in the business of selling and distributing pro-pane gas, andin the saleof butanegas and relatedheating equipmentSales were madeto homeownersand to commercial establishments.In accordancewithMan Products, Inc,128 NLRB 546;andIndiana Bottled Gas Company,128 NLRB 1441, either the Board'sretail standard or its nonreiail standard is sufficient to warrant assertion of jurisdictionThe Selling Corporations'operations in fact satisfiedboth standards.7 Chadbourne Hosiery Mills,Inc.,74 NLRB 333.8 Cf.,Chadbourne Hosiery Mills, Inc, supra.Our findingthat the Selling Corporations'operations satisfied the Board's applicable jurisdictional standards was based,in part, onthe findingthat they constituted a single employerfor jurisdictionalpurposesAs thePurchasingCorporations are whollyowned subsidiariesof Suburban and are operated asa single integrated enterprise,we find that the Purchasing Corporations constitute a singleemployer for jurisdictional purposes.Whileitmay be true,as the Purchasing Corpora-tions contend,that othercorporations are also part of this single employer complex, thisfact cannot detract from our consideration of the commerce of the corporationsinvolvedas thatof a singleemployer,rather than of separate employers.8We find no merit in the Employer's contention thatsale of theoperations involvedherein invalidated Petitioner's showing of interest, or otherwise removed the questionconcerning representation existing prior to the sale. PLATON FABRICS CORP.3554.The petitions in these cases sought separate units of all employeesof the Selling Corporations, other than office clerical employees, sales-men, and supervisors.At the initial hearing in this case, prior to thesale of the corporations, the Employer contended that only a singleunit of all employees of all corporations was appropriate.ThePetitioner indicated its willingness to represent such a unit but leftthe question to the Board to decide. The Employer has not departedfrom its basic contention that a single unit is appropriate.However,it does argue that if the Board should find such a unit to be appropri-ate, the employees of Ritchie Gas of Cornelia, Inc., and Rural GasService, Inc., two corporations which allegedly were also purchased bySuburban since the first hearing in this matter and placed under thedirection of Division Manager Weatherly, must also be included inthe unit.We do not agree. The employees sought by the Petitionerconstitute a readily identifiable group of the Employer's present em-ployees, with a common employment history, who perform similarfunctions for basically the same remuneration and under the sameworking conditions.The fact that the Employer may have otheremployees who share some of thesamecommunity of interests does notpreclude the establishment of the employees involved herein as a sep-arate unit,10 especially in the circumstances of this case.Accordingly,in the absence of a bargaining history on a broader basis we find thatthe following employees of the Purchasing Corporations constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.All employees including fuel-truck drivers, installation men, andservicemen, but excluding salesmen," office clerical employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]10CompareSouthern Wyoming UtiUtiea Company, and Pacific Power& LightCompany,131 NLRB 1333.u Contrary to the contentions of the Employer,we find that salesmenhaveinsufficientcommunity of interests with the Employer's other employees to require their inclusion inthe unit.Platon Fabrics Corp.andDistrict 65, Retail,Wholesale andDepartment Store Union,AFL-CIO.CaseNo. 92-CA-7636.September 26, 1961DECISION AND ORDEROn March 9, 1961, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.133 NLRB No. 43.